UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
                                                                :
Garnish and Gather, LLC,                                        :
                                                                : Civil Action No. 1:19-cv-10404-JSR
                                    Plaintiff,                  :
                                                                :
                           vs.                                  :
                                                                :
Target Corporation and Target Brands, Inc.,                     :
                                                                :
                                    Defendants.                 :
                                                                :
                                                                :
----------------------------------------------------------------X
                DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

        Defendants Target Corporation (“TC”) and Target Brands, Inc. (“TBI”) (together,

“Defendants”), for their Answer to the November 8, 2019 Complaint of Plaintiff Garnish and

Gather, LLC (“Garnish” or “Plaintiff”), state as follows:

                                         INTRODUCTION

        1.      Denied, except Defendants admit that Plaintiff sent a letter dated August 29, 2019

which included certain allegations of potential trademark infringement.

        2.      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 2 of the Complaint.

        3.      Denied.

        4.      Denied, except Defendants admit that consumers can purchase products over the

internet for delivery, and Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations related by third party news outlets in Paragraph 4 of the Complaint.

        5.      Denied.




                                                   1
                                     NATURE OF ACTION

        6.      Answering Paragraph 6 of the Complaint, Defendants state that the allegations

contain legal conclusions to which no response is required; otherwise, Defendants deny the

allegations set forth therein.

                                          THE PARTIES

        7.      Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 7 of the Complaint.

        8.      Denied, except Defendants admit that TC is a corporation with retail stores in all

fifty states and with headquarters in Minneapolis, Minnesota.

        9.      Denied, except Defendants admit that TBI is a corporation with headquarters in

Minneapolis, Minnesota.

                                 JURISDICTION AND VENUE

        10.     Answering Paragraph 10 of the Complaint, Defendants admit that this court has

subject matter jurisdiction.

        11.     Denied, except Defendants admit that TC has retail stores in all fifty states.

        12.     Denied.

                                  FACTUAL BACKGROUND

        13.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 13 of the Complaint.

        14.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 14 of the Complaint.

        15.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 15 of the Complaint.




                                                  2
       16.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 16 of the Complaint.

       17.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 17 of the Complaint.

       18.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 18 of the Complaint.

       19.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 19 of the Complaint.

       20.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 20 of the Complaint.

       21.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 21 of the Complaint.

       22.     Denied, except Defendants admit that the website in question

(https://corporate.target.com/article/2019/08/good-gather) is dated August 19, 2019.

       23.     Denied, except Defendants admit that GOOD & GATHER products were offered

for sale on the launch date September 15, 2019.

       24.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 24 of the Complaint.

       25.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 25 of the Complaint.

       26.     Denied, except Defendants admit that TBI has filed applications to register

trademarks associated with the identified serial numbers, and such applications speak for

themselves.




                                                  3
          27.   Denied, except Defendants admit that TBI has filed an application to register a

trademark associated with the identified serial number, and such application speaks for itself.

          28.   Denied, except Defendants admit that TC offers delivery.

          29.   Denied, except Defendants admit that TC offers delivery throughout the United

States.

          30.   Denied, except Defendants admit that TC offers delivery throughout the United

States.

          31.   Denied.

          32.   Denied.

          33.   Denied, except Defendants admit that TC promotes the GOOD & GATHER

brand with videos, including videos on its website, and the videos speak for themselves.

          34.   Denied, except Defendants admit that TC offers same day delivery of certain

products in certain markets.

          35.   Denied.

          36.   Denied.

          37.   Denied.

          38.   Denied.

          39.   Denied.

                                  FIRST CAUSE OF ACTION

          40.   Answering Paragraph 40 of the Complaint, Defendants incorporate by reference

the preceding paragraphs as though fully set forth herein.

          41.   Denied.

          42.   Denied.

          43.   Denied.


                                                 4
       44.     Denied.

       45.     Denied.

       46.     Denied.

       47.     Denied.

       48.     Denied.

       49.     Denied.

                                SECOND CAUSE OF ACTION

       50.     Answering Paragraph 50 of the Complaint, Defendants incorporate by reference

the preceding paragraphs as though fully set forth herein.

       51.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 51 of the Complaint.

       52.     Denied.

       53.     Denied.

       54.     Denied.

       55.     Denied.

       56.     Denied.

       57.     Denied.

                                 THIRD CAUSE OF ACTION

       58.     Answering Paragraph 58 of the Complaint, Defendants incorporate by reference

the preceding paragraphs as though fully set forth herein.

       59.     Denied.

       60.     Denied.

       61.     Denied.

       62.     Denied.


                                                5
       63.     Denied.

       64.     Denied.

       65.     Denied.

                               FOURTH CAUSE OF ACTION

       66.     Answering Paragraph 66 of the Complaint, Defendants incorporate by reference

the preceding paragraphs as though fully set forth herein.

       67.     Denied.

       68.     Denied.

       69.     Denied.

       70.     Denied.

       71.     Denied.

       72.     Denied.

       73.     Denied.

       74.     Denied.

                                 FIFTH CAUSE OF ACTION

       75.     Answering Paragraph 75 of the Complaint, Defendants incorporate by reference

the preceding paragraphs as though fully set forth herein.

       76.     Denied.

       77.     Denied.

       78.     Denied.

       79.     Denied.

       80.     Denied.




                                                6
                                     PRAYER FOR RELIEF

       Defendants deny each allegation in the Prayer for Relief and deny that Plaintiff is entitled

to any relief whatsoever in this action.

                                  AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

       The Complaint fails, in whole or in part, to state a claim upon which relief can be

granted.

                                   Second Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver, acquiescence,

estoppel, and/or laches.

                                    Third Affirmative Defense

       The Complaint should be dismissed for lack of personal jurisdiction over Defendants.



WHEREFORE, Defendants respectfully request that the Court enter a judgment:

       (a)     Dismissing the Complaint in its entirety and with prejudice; and

       (b)     Awarding Defendants their costs of the suit herein;

       (c)     Awarding Defendants such attorneys’ fees and expenses as may be allowed by

applicable law; and

       (d)     Awarding Defendants such other and further relief as the Court may deem just

and proper under the circumstances.




                                                7
                             DEMAND FOR A JURY TRIAL

      Defendants Target Corporation and Target Brands, Inc. hereby demand a trial by jury.

Dated: New York, New York
       December 9, 2019

                                                 By: s/Lita Beth Wright
James R. Steffen (admitted pro hac vice)            Lita Beth Wright
Peter M. Routhier (admitted pro hac vice)
FAEGRE BAKER DANIELS LLP                         AMINI LLC
2200 Wells Fargo Center                          116 West 23rd Street
90 South Seventh Street                          Suite 500
Minneapolis, MN 55402                            New York, NY 10011
Telephone: (612) 766-7000                        Telephone: (212) 490-4700
Fax: (612) 766-1600                              Fax: (212) 490-4208
Email: Peter.Routhier@FaegreBD.com               lbwright@aminillc.com

Counsel for Defendants Target Corporation        Counsel for Defendants Target Corporation
and Target Brands, Inc.                          and Target Brands, Inc.




                                             8
